DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of the information disclosure statement filed 12/1/2020.

Response to Arguments
Acknowledgement is made of the arguments filed 9/23/2020.
Applicants’ arguments in combination with the claim amendments are considered persuasive.  However, claims 5 and 13 are rejected based on a review of the specification as far as the proper interpretation of the limitation “estimate the position” (claim 5) and “estimating the position” (claim 13).   Examiner notes that “estimate the position” does not refer to a ‘physical position’ (as one might assume by the context of the claim language).   According to the specification, the “position” refers to a time graph or a period of time for when the heart signal is relevant either through ECG triggering or filtering (see publication of instant application, figure 12 and related disclosure).  The rejection provided below is based on this interpretation.

Allowable Subject Matter
Claims 1-3, 7-9, 11, and 15 are allowed.


Claim Rejections - 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shapiro et al. (U.S. 5,687,738).
Shapiro et al. teach an electronic stethoscope apparatus (preamble limitation, does not need to be explicitly taught by prior art), comprising:
a bioacoustics sensor configured to sense bioacoustics of an object (e.g. col. 3, line 2, “heart sounds”);
an electrocardiography (ECG) detector configured to detect an ECG signal from the object (e.g. col. 3, line 2, “ECG”); and
a processor configured to estimate a position of a heart sound from the sensed bioacoustics by using the detected ECG signal and remove a corresponding noise associated with a non-heart sound from the sensed bioacoustics based on the position of the heart sound (e.g. col. 3, line 7, “heart sound data is gated according to the QRS complex”),

the processor is configured to estimate the position of the heart sound from the sensed bioacoustics by using the feature of the detected ECG signal (e.g. col. 3, line 7, “…gated…”, the process of gating requires identifying and estimating the position of the heart sound that correlates with the QRS complex or a portion of it”).
	Alternatively, if the claim is interpreted to require the electronic stethoscope, then Shapiro et al. may fail to explicitly teach that the bioacoustics sensor is part of an electronic stethoscope.  However, Shapiro et al. do teach in the background section that electronic stethoscopes are known as a device for the detection and display of heart sounds (e.g. col. 2, line 45).  Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to have the heart sounds be produced by a bioacoustics sensor such as that of an electronic stethoscope, as it is considered a well-known solution for the acquisition of heart sounds for both acoustic and visual display and for the aiding diagnosis of heart related diseases (e.g. col. 2, lines 45-51).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674.  The examiner can normally be reached on Monday – Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELMER M CHAO/Primary Examiner, Art Unit 3793